DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 03/01/2021 in which claims 1-36 (CANCELLED) and claims 37, 47-49, and 58 were (AMENDED), has been fully considered and entered.

Response to Arguments
3.	Applicant's arguments filed 03/01//2021 have been fully considered but they are not persuasive. 

The applicant(s) asserts with arguments (on page 8 and 17) that John fails to teach or suggest the features of “to detect a format of a pixel memory region” (emphasis added) and as required by independent claims 37, 46, and 55.  However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept related to “to detect a format (see John, col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “pixel formats, such as 8 bpp, 16 bpp, and 32 bpp of pixels within the chunk”) of a pixel memory region” (see John, fig. 2, col. 6 lines 11-16, e.g. “compression format and the memory location/region of chunk’s pixels in physical memory”). 

In addition,, the applicants assert (on page 9) that John fails to disclose or suggest the features of “to detect a format of a pixel memory region based on analysis of the pixel memory region” (emphasis added) as recited in amended independent claim 37. However, the examiner respectfully disagrees. The examiner points to John that already discloses the well-known concept related to “to detect a format (see John, col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “pixel formats, such as 8 bpp, 16 bpp, and 32 bpp of pixels within the chunk”) of a pixel memory region” (see John, fig. 2, col. 6 lines 11-16, e.g. “compression format and the memory location/region of chunk’s pixels in physical memory”) based on analysis of the pixel memory region (see John, abstract, fig. 4 unit 412, col. 10 lines 33-35, where the examiner notes that at step 412 that an operation is performed on the pixel’s address/location/region in physical memory). 


	Lastly, the applicants assert (on pages 8-9 and 17-18) that John does not disclose nor suggest the recited features of “compression of the pixel memory region together with embedded control information which indicates the detected format of the pixel memory region” as recited by independent claims 37, 46, and 55. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of “compression of the pixel memory region together with embedded control information (see John, abstract, col. 6 lines 10-16, where the examiner notes that the present invention provides a control structure that stores information about the chunk, for example, uses a data structure called a chunk control block that stores pertinent information about a chunk such as the format of pixels within the chunk, its compression format, and the memory location of the chunk's pixels in physical memory) which indicates the detected format  (see John, col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “pixel formats, such as 8 bpp, 16 bpp, and 32 bpp of pixels within the chunk”) of the pixel memory region” (see John, fig. 2, col. 6 lines 11-16, e.g. “compression format and the memory location/region of chunk’s pixels in physical memory”).

Accordingly, the examiner respectfully maintains the rejections of claims 37-61 and applicability of the prior art used.  For at least these reasons, since claims 38-45 depend from independent claim 37, claims 47-54 depend from independent claim 46, and claims 56-61 depend from independent claim 55, these dependent claims are rejected for the same or similar reasons as the claims from which they depend for the reasons set forth above. 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 55-61 are directed towards a computer-readable medium. Both theclaim and respective specification (paragraphs [0019] and [0021) fail to disclose whether said medium is non-transitory or a transitory propagating signal. Reading said claim under the broadest reasonable interpretation, a computer-readable medium is considered to read on a transitory propagating signal. See the 2019 Revised Patent Subject Matter Eligibility of Computer Readable Medium Guidance memo. A claim directed to only signals per se is not a process, machine, manufacture, or composition of matter and therefore is not directed to statutory subject matter. 
The Examiner suggests that the Applicant add the limitation “non-transitory” to
 “computer readable medium” as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term “non-transitory computer readable medium” disclosed in the claims and specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (“Johns”) (US Patent No.: 6,366,289 B1) in view of Bae et al. (“Bae”) (US Pub. No.: 2016/0133605 A1).

In regards to claim [37], Johns discloses an apparatus (see fig. 1 or fig. 3) to detect a format (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “format of pixels within the chunk”) of a pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”), and compress (see fig. 3 unit 322, col. 6 lines 11-16, e.g. “compression format”) the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) together with embedded control information which indicates (see col. 6 lines 10-16, where the examiner notes that the present invention provides the control structure that stores information about the chunk, for example, uses a data structure called a chunk control block that stores pertinent information about a chunk such as the format of pixels within the chunk, its compression format, and the memory location of the chunk's pixels in physical memory) the detected format  (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “pixel formats, such as 8 bpp, 16 bpp, and 32 bpp of pixels within the chunk”) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “compression format and the memory location/region of chunk’s pixels in physical memory”) based on analysis of the pixel memory region (see John, abstract, fig. 4 unit 412, col. 10 lines 33-35, where the examiner notes that at step 412 that an operation is performed on the pixel’s address/location/region in physical memory).
Yet, Johns fails to explicitly disclose a semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic as claimed. 
However, Bae teaches a semiconductor package apparatus (see title, abstract, figs. 1-2, paragraph [0036]), comprising: a substrate (see figs. 1 unit 200, paragraphs [0036-0037]); and logic (see paragraph [0036-0037], e.g. “logic semiconductor package”) coupled to the substrate (see fig. 1 unit 200, paragraph [0036]), wherein the logic is at least partly implemented in one or more of configurable logic (see paragraphs [0036-0037]) and fixed-functionality hardware logic (see paragraphs [0036-0037], e.g. “printed circuit board 100 on which logic semiconductor package is stacked”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Johns above by incorporating the proposed teachings of Bae above to perform such a modification to provide a semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic as well as to the solve the problem in a case where as performance of electronic products is improved, performance of the semiconductor device may be lowered as taught by Bae et al. (see Bae, paragraph [0003]), thus enhancing efficiency of the semiconductor device.



As per claim [38], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the logic (see fig. 1 unit 20) is further to: determine compression results (see fig. 4 unit 408) for two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33); select one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the determined compression results (see fig. 4 unit 408); and compress (see fig. 3 unit 322 or fig. 4 unit 408) the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) using the selected compression technique (see fig. 4 unit 414 or fig. 3 unit 322) together with the embedded control information (see fig. 2 unit 120 or col. 6 lines 11-16, e.g. “chunk control block consists of pertinent information (e.g. “control information”) about chunk/pixels”).

As per claim [39], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 38 (see the above rejection of claim 38), wherein the logic (see fig. 1 unit 20) is further to: compress a portion (see fig. 4 unit 408) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) using one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33); and estimate (see fig. 1 unit 20 or fig. 4 unit 406) the compression results (see fig. 4 unit 408) for the entire pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) based on a compression result for the compressed portion of the pixel (see fig. 4 unit 408) memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”).

As per claim [40], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 38 (see the above rejection of claim 38), wherein the logic (see fig. 1 unit 20) is further to: compare a compression result for one (see fig. 4 unit 408) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) against a threshold (see col. 15 lines 48-51); and select one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the threshold comparison (see col. 15 lines 48-51).

As per claim [41], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the logic (see fig. 1 unit 20) is further to: sub-divide cachelines into sub-regions (see fig. 2 or fig. 5 or fig. 7) which are independently compressible (see fig. 3 unit 322).

As per claim [42], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the logic (see fig. 1 unit 20) is further to: sub-divide cachelines into sub-regions (see fig. 2 or fig. 5 or fig. 7) which are independently decompressable (see fig. 3 unit 332).

As per claim [43], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37, wherein the logic (see fig. 1 unit 20) is further to: rearrange bytes (see fig. 2 unit 120, col. 14 lines 62-63 and col. 16 lines 34-43) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) into sub-regions (see fig. 2 or fig. 5 or fig. 7) based on the detected pixel format (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “format of pixels within the chunk”).

As per claim [44], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the logic (see fig 1 unit 20) is further to: detect a depth (see col. 8 lines 39-40 and line 52) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”).

As per claim [45], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the embedded control information (see fig. 2 unit 120 or col. 6 lines 11-16, e.g. “chunk control block consists of pertinent information (e.g. “control information”) about chunk/pixels”) includes an index to a multi-level applied compression table (see col. 16 lines 25-27).



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 46-61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johns (“Johns”) (US Patent No.: 6,366,289 B1).

	In regards to claim [46] and [55], Johns discloses a method of compressing pixels (see abstract, fig. 4 unit 408 → “YES”, col. 12 lines 13-14) and at least one computer readable medium (see fig. 1 unit 24 or unit 25), comprising a set of instructions (see col. 4 line 56), which when executed by a computing device (see fig. 1 unit 20), cause the computing device (see fig. 1 unit 20) to: detect a format (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “format of pixels within the chunk”) of a pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”); and compressing (see fig. 3 unit 322, col. 6 lines 11-16, e.g. “compression format”) the pixel memory region (see fig. 2, col. 6 lines 11-16) together with embedded control information which indicates (see fig. 2 unit 120 or col. 6 lines 11-16, e.g. “chunk control block consists of pertinent information (e.g. “control information”) about chunk/pixels”) the detected format (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “format of pixels within the chunk”) of the pixel memory region (see fig. 2,  col. 6 lines 11-16).

As per claim [47], most of the limitations have been noted in the above rejection of claim 46.  In addition, Johns discloses the method of claim 46 (see the above rejection of claim 46), further comprising: determining compression rates (see col. 19 lines 12-13) for two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33); selecting one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the determined compression rates (see col. 19 lines 12-13); and compressing (see fig. 3 unit 322 or fig. 4 unit 408) the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) using the selected compression technique (see fig. 4 unit 414 or fig. 3 unit 322) together with the embedded control information (see fig. 2 unit 120 or col. 6 lines 11-16, e.g. “chunk control block consists of pertinent information (e.g. “control information”) about chunk/pixels”).

As per claim [48], most of the limitations have been noted in the above rejection of claim 46.  In addition, Johns discloses the method of claim 47 (see the above rejection of claim 47), further comprising: compressing a portion (see fig. 4 unit 408) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) using one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33); and estimate compression rates (see col. 19 lines 12-13) for the entire pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) based on a compression rate (see col. 19 lines 12-13)for the compressed portion of the pixel (see fig. 4 unit 408) memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”).

As per claim [49], most of the limitations have been noted in the above rejection of claim 46.  In addition, Johns discloses the method of claim 47 (see the above rejection of claim 47), further comprising: comparing a compression rate (see col. 19 lines 12-13) for one (see fig. 4 unit 408) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) against a threshold (see col. 15 lines 48-51); and selecting one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the threshold comparison (see col. 15 lines 48-51).

	As per claim [50], the method of claim 46, is analogous to claim 41, which is performed by claim 50.

As per claim [51], the method of claim 46, is analogous to claim 42, which is performed by claim 51.

As per claim [52], the method of claim 46, is analogous to claim 43, which is performed by claim 52.
As per claim [53], the method of claim 46, is analogous to claim 44, which is performed by claim 53.

As per claim [54], the method of claim 46, is analogous to claim 45, which is performed by claim 54.

As per claim [56], the at least one computer readable medium of claim 55, is analogous to claim 38, which is performed by claim 56.

As per claim [57], the at least one computer readable medium of claim 56, is analogous to claim 39, which is performed by claim 57.

As per claim [58], most of the limitations have been noted in the above rejection of claim 55.  In addition, Johns discloses the at least one computer readable medium of claim 56 (see the above rejection of claim 56), comprising a further set of instructions, which when executed by the computing device (see fig. 1), cause the computing device (see fig. 1) to: compare a compression result for one (see fig. 4 unit 408) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) against a target compression rate (see col. 19 lines 12-13); and select one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the target compression rate comparison (see col. 19 lines 12-13).

As per claim [59], the at least one computer readable medium of claim 55, is analogous to claim 41, which is performed by claim 59.

As per claim [60], the at least one computer readable medium of claim 55, is analogous to claim 42, which is performed by claim 60.

As per claim [61], the at least one computer readable medium of claim 55, is analogous to claim 43, which is performed by claim 61.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Strom et al. (US Pub. No.: 2011/0235928 A1) discloses image processing. 

	Sivertsen et al. (US Patent No.: 9,778,937 B1) discloses method and implementation for starting and stopping the playing of media content during booting process.

	Matsunaga et al. (US Pub. No.: 2012/0014597 A1) discloses image processing apparatus, compression method, and storage medium for storing programs thereof.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485      

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
April 1, 2021